Exhibit 10.3

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT dated August 3, 2015 (“Agreement”) is effective as of
the 30th day of June, 2015, (the “Effective Date”) by and between Relmada
Therapeutics, Inc., a Nevada corporation (“Relmada”) and Jamess Capital Group
LLC (“JCG”), a Delaware partnership.

 

BACKGROUND

 

WHEREAS, Relmada and JCG entered into a Strategic Advisory Agreement effective
as of October 17, 2012 (the “Strategic Advisory Agreement”);

 

WHEREAS, Relmada and JCG have determined to terminate the Strategic Advisory
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration whose receipt and sufficiency are
acknowledged, the parties agree as follows:

 

Termination of Strategic Advisory Agreement.

 

1.        Termination. The parties mutually agree that on the Effective Date,
the Strategic Advisory Agreement will terminate in its entirety and except as
otherwise provided in this Agreement no party shall have any further rights or
obligations pursuant to the Strategic Advisory Agreement. Each party
specifically waives the prior 90 day written notice requirement for termination
of the Strategic Advisory Agreement contained in Section 3.5 thereof.

 

2.        Compensation. The parties mutually agree that any compensation owed to
JCG on the Effective Date shall be deferred as of the Effective date of this
Agreement and payable to JCG or its designee no earlier than the uplisting of
Relmada’s common stock to a senior stock exchange (the “Uplisting”) and no later
than six (6) months after the Uplisting.

 

3.        Survival/Indemnification. Section 3.3 (Confidential Information and
Other Restrictions) and Section 3.7 (Indemnification) of the Strategic Advisory
Agreement shall survive termination of the Strategic Advisory Agreement. For the
avoidance of doubt, the Section 3.7 Indemnification provision of the Strategic
Advisory Agreement (which survives termination) includes JCG’s affiliates,
employees, equity and/or debt holders, agents, attorneys, managers, partners,
officers and/or directors.

 

4.        Company Release. Relmada releases and discharges JCG and its
affiliates, employees, equity and/or debt holders, agents, attorneys, managers,
partners, officers and/or directors, assigns, agents and representatives (herein
collectively referred to as the JCG Releasees”) from any claim, duty, obligation
or cause of action, whether known or unknown, relating to any matters of any
kind that any of them may possess arising from any omissions, acts or facts that
have occurred from the beginning of time up until and including the date of this
Agreement, which the Company ever had or now has against the JCG Releasees, or
any one of them arising out of or relating to the Strategic Advisory Agreement.

 



 

 

 

5.        Governing Law. The validity, construction and enforceability of this
Agreement shall be governed in all respects by the internal laws (but not the
conflict of law provisions) of the State of New York.

 

6.         Binding Effect. This Agreement and the rights and obligations
hereunder shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective successors or assigns.

 

7.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Signature by facsimile or
other electronic method shall be deemed to have full force and effect as if the
facsimile or electronic signatures were originals.

 

 

 

[Signature Page Follows]

 



2

 

 

IN WITNESS WHEREOF, all the parties have caused this Termination Agreement and
to be executed by their duly authorized representatives as of August 3, 2015.

 

  RELMADA THERAPEUTICS, INC.         By: /s/ Douglas Beck     Name:  Douglas
Beck     Title:    Chief Financial Officer               JCG Capital Group LLC  
      By: /s/ Sandesh Seth     Name: Sandesh Seth     Title:  Authorized
Signatory

 

 

3



 

